Opinion issued May 1, 2008







In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-07-00637-CV
____________

WARREN R. SENIOR, JR., Appellant

V.

ORTHA T. CARPENTER AND ALLEN M. TANNER, Appellees




On Appeal from the County Civil Court at Law No. 4
Harris County, Texas
Trial Court Cause No. 870786




MEMORANDUM  OPINION
          We dismiss this appeal for want of prosecution.  On September 6, 2007,
appellant, Warren R. Senior, Jr., was ordered to serve appellee with “all motions,
notices, affidavits, and other papers filed either in the trial court or in this court in
connection with this appeal,” after a review of these documents indicated that they
contained no certificate of service and appellees affirmatively stated that they were
never served with them in response to a request from the court.  Appellant was further
ordered to certify to this court that he had accomplished service, in compliance with
Texas Rule of Appellate Procedure Rule 9.5, within 15 days of the issuance of the
September 6th order or that the court might dismiss his appeal for want of
prosecution.  Fifteen days from the date of the issuance of the order was September
21, 2007.  
          Contrary to the order, appellant has not certified to this court that he has served
the documents filed with the court on appellee in compliance with Texas Rule of
Appellate Procedure Rule 9.5, nor taken any further action indicating that he intends
to prosecute this appeal.
          We therefore dismiss appellant’s appeal for want of prosecution.  See Tex. R.
App. P. 42.3(b) (authorizing dismissal of an appeal for want of prosecution or
appellant’s failure to comply with a court order).
          We overrule all pending motions as moot.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Jennings and Bland.